DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
Applicant's amendment to the claims filed on 03/17/2022 has been acknowledged and entered. Claims 13-14 and 22-23 have been cancelled. 

	Response to Arguments
Applicant’s arguments, see pages 9-11, filed 03/17/2022, with respect to claims 11-12, 15-21 and 24-28 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 11-12, 15-21 and 24-28 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11-12, 15-21 and 24-28 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 11, 19 and 20 including “wherein the groove structure includes a cross grooved structure with a grid shape, wherein the substrate includes a display region and a non-display region surrounding the display region, and wherein the organic adhesive layer is formed with an embankment structure surrounding the display region, wherein the embankment structure includes multiple block structures which are disconnected and each of the multiple block structure is separately embedded in a mesh of the groove structure". In particular, the prior art of record falls short with regards to teaching that the embankment structure comprising a plurality of block structures separately embedded in a mesh of a cross grooved structure with a grid shape such that the embankment structure surrounds the display region.  

In example:
(i) Wang et al. (U.S. Patent Pub. No. 2013/0334959) teaches a thin film package structure, comprising: a substrate; a patterned structure layer formed in a non-display area; and a package film layer, wherein the patterned structure layer is provided on the substrate, the package film layer covers the patterned structure layer, and the patterned structure layer is formed with a groove structure, wherein the groove structure is filled by the package film layer formed by alternately stacking an inorganic layer and an 
(ii) Jeong et al. (U.S. Patent Pub. No. 2016/0254479) teaches a substrate; an organic adhesive layer; and a package film layer, wherein the organic adhesive layer is provided above the substrate in a similar non-display area, the package film layer covers the organic adhesive layer, and the organic adhesive layer is formed with a groove structure, wherein the groove structure is filled by the package film layer formed by alternately stacking an inorganic layer and an organic layer, wherein the package layer has the inorganic layer within the groove structure above the substrate, wherein the groove structure includes a cross grooved structure with a grid shape, wherein the substrate includes a display region and a non-display region surrounding the display region, and wherein the organic adhesive layer is formed with an embankment structure surrounding the display region but fails to specifically teach that the embankment structure comprising a plurality of block structures separately embedded in a mesh of a cross grooved structure with a grid shape such that the embankment structure surrounds the display region.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 22, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894